Case 8:20-cv-00891-SCB-AAS Document 28 Filed 02/08/21 Page 1 of 5 PageID 233




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JOYCE TRICE,

             Plaintiff,

v.                                               Case No. 8:20-cv-891-T-24 AAS

TARGET CORPORATION,

          Defendant.
_________________________________/

                                     ORDER

      This cause comes before the Court on Defendant’s Motion for Summary

Judgment. (Doc. No. 24). Plaintiff, who is now proceeding pro se, failed to

respond to the motion. When the Court granted Plaintiff’s attorney’s motion to

withdraw from this case, the Court warned Plaintiff that she would need to respond

to any forthcoming motion for summary judgment by February 3, 2021. (Doc.

No. 23). The Court also warned Plaintiff that her failure to timely respond would

result in the Court deeming Defendant’s motion to be unopposed. Accordingly,

the Court deems the instant motion for summary judgment to be unopposed and

grants the motion.

I. Standard of Review

      Summary judgment is appropriate Aif the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a
Case 8:20-cv-00891-SCB-AAS Document 28 Filed 02/08/21 Page 2 of 5 PageID 234




matter of law.@ Fed. R. Civ. P. 56(a). The Court must draw all inferences from the

evidence in the light most favorable to the non-movant and resolve all reasonable

doubts in that party's favor. See Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir.

2006)(citation omitted). The moving party bears the initial burden of showing the

Court, by reference to materials on file, that there are no genuine issues of material

fact that should be decided at trial. See id. (citation omitted). When a moving

party has discharged its burden, the non-moving party must then go beyond the

pleadings, and by its own affidavits, or by depositions, answers to interrogatories,

and admissions on file, designate specific facts showing there is a genuine issue for

trial. See id. (citation omitted).

II. Background

      Plaintiff Joyce Trice has asserted a negligence claim against Defendant

Target Corporation for injuries she sustained as a result of a fall outside a Target

store. (Doc. No. 1-2). The following facts come from Plaintiff’s deposition

testimony and Defendant’s expert report: Plaintiff went to Defendant’s Target store

to return strawberries that she had previously purchased. (Doc. No. 27, depo. p.

28-29). Plaintiff was walking up the walkway to the store when she tripped and

fell. (Doc. No. 27, depo. p. 29). She does not know what caused her to trip and

fall, although she remembers that it was misty outside and the lighting was not

                                           2
Case 8:20-cv-00891-SCB-AAS Document 28 Filed 02/08/21 Page 3 of 5 PageID 235




good. (Doc. No. 27, depo. p. 29-30, 35, 37). The fall caused Plaintiff to hit her

head, and she woke up to a Target manager asking her if she was ok. (Doc. No.

27, depo. p. 29, 39-40). Thereafter, Plaintiff was taken to a hospital via

ambulance. (Doc. No. 27, depo. p. 40).

      Defendant has video of Plaintiff’s fall and showed it to her at her deposition.

(Doc. No. 27, depo. p. 32). Defendant’s expert also reviewed the video, and the

expert also conducted a site inspection of the area where Plaintiff fell. (Doc. No.

24-3, p. 3 of 34). The expert stated that Plaintiff’s fall occurred at the curb of a

ramp located between the parking lot and the main entrance to the store. (Doc.

No. 24-3, p. 4 of 34). The expert stated that “[t]he walkway surfaces at the

location where the fall incident occurred did not exhibit cracking, out-of-plane

separations, areas that were depressed or had been undermined, or any other

conditions that would deem the walkway surfaces in need of repair.” (Doc. No.

24-3, p. 10 of 34). The expert expressed the following two opinions: (1) “The

curb ramp transition between the asphalt road and the concrete sidewalk near the

entrance to the store did not present any identifiable violations of the applicable

building codes or regulations;” and (2) “The area where the fall incident occurred

was maintained in a reasonably safe condition and did not exhibit any dangerous or

hazardous conditions.” (Doc. No. 24-3, p. 12 of 34).

                                           3
Case 8:20-cv-00891-SCB-AAS Document 28 Filed 02/08/21 Page 4 of 5 PageID 236




III. Motion for Summary Judgment

      Plaintiff has asserted a negligence claim against Defendant. To succeed on

a negligence claim, Plaintiff must show the following: “(1) The existence of a duty

recognized by law requiring the defendant to conform to a certain standard of

conduct for the protection of others[,] including the plaintiff; (2) A failure on the

part of the defendant to perform that duty; and (3) An injury or damage to the

plaintiff proximately caused by such failure.” Westchester Exxon v. Valdes, 524

So. 2d 452, 454 (Fla. 3d DCA 1988)(citations omitted).

      Defendant moves for summary judgment on Plaintiff’s negligence claim,

arguing that Plaintiff cannot present any evidence that it breached any duty owed

to her. This Court agrees with Defendant.

      Defendant owed the following duties to Plaintiff, as a business invitee: “(1)

to keep its property in reasonably safe condition and to protect [Plaintiff] from

dangers of which it is or should be aware; and (2) to warn [Plaintiff] of concealed

dangers which are or should be known to the owner or occupier and which are

unknown to [Plaintiff] and cannot be discovered by [her] through the exercise of

due care.” Id. at 455 (citations omitted); see also Vallot v. Logan’s Roadhouse,

Inc., 567 Fed. Appx. 723, 725 (11th Cir. 2014)(citation omitted). “An owner or

occupier of a place of business is not an insurer of [its] customers' safety; rather,

                                           4
Case 8:20-cv-00891-SCB-AAS Document 28 Filed 02/08/21 Page 5 of 5 PageID 237




[it] owes [its] customers only a duty to protect against those risks which are

reasonably foreseeable.” Valdes, 524 So. 2d at 455 (citations omitted).

      Plaintiff does not know what caused her to fall, and as such, she has not

offered any evidence that Defendant breached a duty owed to her. Such

deficiency is fatal to her claim, and Defendant is entitled to summary judgment.

IV. Conclusion

      Accordingly, it is ORDERED AND ADJUDGED that:

      (1)    Defendant’s Motion for Summary Judgment (Doc. No. 24) is

GRANTED.

      (2)    The Clerk is directed to enter judgment in favor of Defendant and to

CLOSE this case.

      DONE and ORDERED at Tampa, Florida, this 8th day of February, 2021.




Copies to:
Counsel of Record
Pro se Plaintiff Joyce Trice, 12401 Orange Grove Drive S, Apt 1006, Tampa,
Florida 33618




                                          5
